DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 18 has been amended to depend from claim 17.

It is noted that claim 18 requires the limitation from claim 17 for proper antecedent basis (i.e. only claim 17 provides proper antecedent basis for “the cylindrically concave side” in claim 18). 

Allowable Subject Matter
Claims 1, 9, and 11 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the examiner generally agrees with applicant’s arguments (see pages 5 – 7 of the reply filed May 17, 2021) in regard to the previous rejections. The examiner agrees that none of Zhang (US 2015/0267927), Rivera (US 
	Additionally, in regard to amended claim 1, Fath (US 5,792,228) can be considered to represent the closest prior art. Fath discloses an air filter assembly, as shown in figure 1, having two flexible arms (6) that allow the filter assembly to be bendable in only one direction, as shown in figure 2 and discussed in the abstract. There is no teaching or suggestion in Fath to include flexible arms are on each of the four peripheral edges of the filter media element (1). Fath specifically discloses only allowing the frame to bend in one direction. 
	Claims 9 and 11 – 23 depend from claim 1 and are allowed for at least the same reason as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773